          IN THE FEDERAL COURT FOR THE EATERN DISTRICT OF TENNESSEE

 CRUZ TUCKER AND AMBER TUCKER   )
 AS PLAINTIFF’S, BROUGHT ON THEIR
                                )
 BEHALF BY                      )
 THOMAS E. TUCKER AND           )                          JURY DEMANDED
 AVRIL TUCKER, AS PARENTS       )
                                )
                                )
 Vs.                            )                          No: 3:20-cv-00098-JRG-HGB
                                )
                                )
 THE TENNESSEE VALLEY AUTHORITY )

 ____________________________________________________________________________

                             AMENDED COMPLAINT
 ____________________________________________________________________________

        Comes now the Plaintiffs, by and through counsel pursuant to the Federal Rule of Civil
 Procedure 15 doing so as a matter of right under said Rules of Procedure to file this Amended
 Complaint and in so doing states as follows:


            1. All Plaintiffs reside at 202 Shipe Road, Claxton, TN 37849.

            2. TVA can be sued under statute and is liable for its actions pursuant to the

               Tennessee Valley Authority Act of 1933 and be served with process at 400 West

               Summit Hill Drive, Knoxville Tennessee 37902.

            3. TVA is in part a private corporation that sells Coal Ash after being burned at

               extraordinarily high temperatures that cause the substance to become poisonous

               to humans as a result. Afterwards TVA extracts, refines, processes, and sells the

               remains of the toxic burnt coal. The burning at such extreme temperatures

               enhances its toxicity and radioactivity.

            4. After the above referenced occurs, TVA sells the radioactive materials and toxic

               metals for immense profit without general public knowledge.        This lucrative




Case 3:20-cv-00098-JRG-HBG Document 5 Filed 03/13/20 Page 1 of 17 PageID #: 25
             commercial activity is ultrahazardous making it all the more important TVA

             engage in the activity openly and safely.

          5. However, TVA has not transparently been a good corporate citizen in this regard,

             and making it even more egregious TVA has selected lower income communities

             for creation and storage for this poisonous activity, because lower income

             communities have a decreased ability to resist this hazardous practice by the

             TVA due to lack of money, compared to TVA’s ability to falsely shape beliefs and

             opinions due to its Billion Dollar PR marketing and lobbying power.

          6. Upon information and belief, during such time TVA through it’s own hidden risk

             analysis was aware that a child under 5 years of age should not be exposed to

             inhalation and potential over ½ ounce per day.

          7. The Plaintiff’s residence is approximately (.3) three tenths of mile from the Bull

             Run Steam Plant, a Bottom Ash storage sluicing facility that emits poisonous

             Coal Fly Ash. Bull Run is owned and operated by the Tennessee Valley Authority

             (hereinafter known as “ TVA “).

          8. All Plaintiffs have been exposed to poisonous Coal Fly Ash through trespassing

             emissions on to their property, and from their grandfather regularly bringing Fly

             Ash around the children daily basis due to his occupation with a TVA hazardous

             remediation subcontractor.

          9. The    grandfather,   like   most   all   people   in   the   area,   believed   TVA’s

             misrepresentation of Coal Fly Ash (hereinafter also referred to as CCR) is safe,

             despite the fact some surrounding states have recently been removing the

             substance in its entirety due to it causing illness and death.




Case 3:20-cv-00098-JRG-HBG Document 5 Filed 03/13/20 Page 2 of 17 PageID #: 26
          10. At all times material herein, TVA was motivated in part to dishonestly perpetuate

             this safe misnomer in order to more easily extract, refine, encapsulate, market,

             and sell its constituent metals and or elements from the poisonous coal. The

             enormous covert profit from sale contributed to an inordinate liberal bonus

             structure for upper management, and in relevant instances subcontractors that

             they tried to protect in various risk analysis.

          11. As a result of the toxic exposure referenced in this complaint, minor Plaintiff

             Thomas Tucker was exposed to both pregestational and post gestational poison,

             as was minor Plaintiff Avril Tucker. This exposure caused the minor Thomas

             Tucker to suffer from heart defects, lung problems, skin problems, neurological

             and other severe health problems. Except for the heart problems minor Avril

             Tucker suffers from same.

          12. These were the same health problems that TVA fraudulently concealed could

             occur through exposure to the general public and at risk population groups.

          13. All other Plaintiffs suffer from respiratory, sinus, and/or lung problems.

                                          STATEMENT OF THE CASE

          14. As stated, all Plaintiff’s suffered from Coal Ash intruding into their persons by

             both TVA’s emitting it onto their property into their home, and also by the

             grandfather who was told Fly Ash was safe on a routine basis. As a result the

             minor Plaintiffs have incurred life long injuries, surgeries at Vanderbilt, necessary

             medications, and all therapeutic treatment needed likely for life. These expenses,

             procedures, and all future medical costs were proximately caused by TVA.




Case 3:20-cv-00098-JRG-HBG Document 5 Filed 03/13/20 Page 3 of 17 PageID #: 27
          15. Compounding the hazardous nature of the children and families poisonous

             exposure is that it also was from a more toxic version of the substance known as

             Bottom Ash.

          16. TVA knows the dangers of Bottom Ash, its storage, and its effects on air and in

             water supplies.

          17. Bottom Ash is the noncombustible form of coal waste. This poisonous waste

             contains radioactive isotopes, mercury, beryllium, thallium, barium, arsenic,

             molybdenum, cadmium, chromium, and other poisons that kill people.

          18. This ash is so dangerous that when it is blown onto property it is so corrosive that

             it eats the paint and metal off motor vehicles causing damages to property and

             property values where people reside.

          19. Moreover, the poisonous corrosive nature of the toxic substance is so bad that in

             paralleled comparison, it destroys people who have regular, prolonged, or

             intense contact with it.

          20. The toxic ash causes cancer and a multitude of serious health problems

             according to TVA’s own documents. However, those documents aren’t shared

             with the public through press releases, articles, town hall meetings, or otherwise.

          21. Moreover , the bottom line is TVA knows that children are particularly vulnerable

             to the poisonous ash and they continue to cover up , and lie to people at public

             forums, false press releases, and ect.

          22. All of the fly ash constituent properties are noted by the federal register as toxic,

             yet due to their and the industries motivation to maintain EGREGIOUS profit the

             through contribution abilities try to game the system by analyzing in documents

             legislators propensities, lobbying significance of legislators , and manipulate




Case 3:20-cv-00098-JRG-HBG Document 5 Filed 03/13/20 Page 4 of 17 PageID #: 28
              scientific entities in the energy industry such as ERPI, and the American Coal

              Association.

          23. This misuse of ratepayer contribution monies has resulted in entities such as the

              American Coal Association to tell governments that the poisonous ash is safe

              enough to sprinkle on your Wheaties, while knowing it has contributed to birth

              defects that are so severe that children have been born without limbs , conjoined

              at the head, arms, legs , and ect. If they fetus survives. In so doing they

              dishonestly interfere with a woman’s right to choose what to do with their body,

              including keeping a child. This is not only criminal, it interferes with constitutional

              right to preserve life or the choice of preserving there on body in certain

              instances.

          24. This abuse of children , females, families, and the general public located near

              impoundments that stretch across the country that is tantamount to murder.

          25. This is not how TVA was originally created to purposely function, especially

              through acts as mentioned above that fraudulently conceal the matters affecting

              lives, families, and human health.

          26. TVA so actively engages in fraudulent concealment that they destroy or

              contribute to the destruction of evidence and material that would be truthful and

              preserve the integrity of matters that affect human health, even in analyzing

              mortality.

          27. Plaintiff’s want to make it perfectly clear that the vast majority of individuals that

              are employed by TVA are incredible people. However, due to the vast expansion

              of the agency a lack of private accountability evolved in to a state of massive

              over prioritization of image, a tremendous over emphasis on risk management,




Case 3:20-cv-00098-JRG-HBG Document 5 Filed 03/13/20 Page 5 of 17 PageID #: 29
             and a deceptive level of strategic communication that flows between the PR

             department and certain members of the Office of General Counsel, despite

             warning form the TVA Office of Inspector just a few years ago.

          28. These actions not only constitute grounds for punitive damages, but removal of

             tort caps.

          29. After TVA’s actions of denial of honesty in Memphis, Gallatin, Kingston, Bull

             Run, and the Ash spill remediation workers , their dishonest conduct involving the

             denial of the safety of their poison should not be tolerated by the state nor the

             ratepayer

          30. TVA has become so large that it is essentially allowed to regulate itself without

             local transparency or accountability to the ratepayer.

          31. As a result, TVA is an entity that has grown to large without private efficiency,

             transparency, or accountability.

          32. As a result TVA has secretly disregarded public ratepayer health (creating

             extreme personal health care cost) , created risk analysis that factor in financials

             that lack the consideration of human health in order to support extravagant

             salaries, bonuses, and lifestyles instead of having proper focus upon the health

             of the rate payers that subsidize their lavish financial packages.

          33. Examples of the extravagant lifestyles include but are not limited to the following:

                 a. Spending thirty million dollars on aircraft, including over 8 million on

                     Dallas Cowboys owner Jerry Jones Helicopter, and two additional jets for

                     approximately 23 million, totalling over 30 million dollars in one fiscal year.




Case 3:20-cv-00098-JRG-HBG Document 5 Filed 03/13/20 Page 6 of 17 PageID #: 30
                 b. Paying former CEO Bill Johnson approximately 44 million in

                     compensation, with a substantial portion of the proceeds being allocated

                     for him to retire (not to work for the ratepayers).

                 c. For example, the wellinsured conglomerate would threaten hard working

                     ratepayers with increases in rates due to cost from hazardous problems

                     TVA created ( i.e. the Kingston Ash Spill).

          34. Due to mismanagement and hiding such from the board of directors, the TVA,

             once known for service to the Tennessee Valley, has now evolved into a

             corporate machine that is so large and it has become out of touch with local

             communities. Upper management now ignores the health of the ratepayer for

             profit, without transparency even to its own board of directors.

          35. This is exemplified by treating humans actually with the worth of beans when

             formulating their bean counting risk analysis with lack of proper consideration for

             human health in their health risk assessment.

          36. The above referenced occurs even though TVA knows the emitted debris eats

             cars just like it does people, in particular minors and senior citizens, but is

             dishonest to human detriment, the humans that pay their salaries.

          37. Moreover, because they are losing Coal Fly Ash verdicts throughout the

             state,TVA now tries to coerce local utilities to sign twenty year contracts to

             maintain the lavish executive lifestyle .

          38. As a result, TVA plans to slowly remove, minimize, and cover up the health

             damage caused by poisonous Fly Ash because they know the liability despite

             insurance coverage to help pay the medical expenses of those so affected,

             including the minor Plaintiff’s.




Case 3:20-cv-00098-JRG-HBG Document 5 Filed 03/13/20 Page 7 of 17 PageID #: 31
          39. The previously referenced was not the intended purpose for the creation of the

             TVA. It was enacted to serve the people who pay its rates, and in turn what has

             turned into exorbitant salaries and packages.

          40. A corporation should not ignore the safety of children, its workers, nor the safety

             of nearby ratepayers for exorbitant gain and profit.

          41. Therefore, with TVA’s pattern conduct at Bull Run that produces and stores

             Bottom Ash that is falsely represented to be safe to the Claxton Community is

             intolerable.

          42. Without disclosure of the true facts that are in TVA’s own internal documents,

             that the ash targets human organs, in particular in children that range from:

             neurological, lung, sinus, skin, heart, liver, kidney, endocrinological, and other

             immunological disorders. Moreover, TVA ultimately fails to disclose the

             hazardous coal waste composed of numerous toxins,as noted by the Federal

             Register, can cause cancer.

          43. Ironically, unbeknownst to the ratepayers who believed TVA was created to serve

             them as the payers of their salaries, TVA engages in the processing and selling

             of the hazardous waste toxic metals, including related isotopes to uranium. In

             this refined, extracted, or encapsulated form the sale of toxic ash residue for

             millions of dollars to support upper management’s extravagant lifestyles.

          44. The TVA wants to continue storage of the dangerous substance so that it can

             continue to extract, encapsulate, refine, and sell the coal ash to massively

             increase commercial profit, to the detriment of lower income communities.

          45. An example of TVA’s corporate exploitation was the pattern of how this globally

             insured conglomerate would secretly further manipulate public opinion by




Case 3:20-cv-00098-JRG-HBG Document 5 Filed 03/13/20 Page 8 of 17 PageID #: 32
             threatening rate increases as TVA had to do with the Kingston Ash Spill, yet had

             insurance monies receive to cover the disaster and used those funds to clean up

             the toxic mess it created. This occurred at the same TVA was profiteering off the

             sale of the ash unbeknownst to the general public.

          46. What is even more outrageous to public decency, TVA performs substantial

             amounts of this process of contamination and injury to public health in lower

             income areas. These areas, due to economics, lack a powerful political voice

             due to personal economics and contribution ability.

          47. In this case more dangerous Bottom Ash and gypsum was emitted in air, and

             leached from Bull Run. This substance has been harming the local Claxton

             Community for many years, despite the effective effort by TVA to fraudulently

             mislead the area.

          48. TVA did this without distinguishing or disclosing the toxic amounts of

             constituents, the type or accurate test results, or explanation about the affects

             upon the immunocompromised.

          49. Compounding the hazardous conditions, in addition to proximity and exposure

             from Bull Run, the minor Plaintiffs were exposed to the grandfather’s daily

             exposing the Coal Ash from work around the family.

          50. Agents for TVA told the grandfather the ash was safe enough to eat and

             provided no clothing decon.

          51. Therefore, as a result of TVA’s lying and fraudulently concealing the dangers of

             the ash to people the grandfather innocently exposed his family to Fly Ash in

             large amounts, including minor Plaintiff’s, all without notification by TVA of the

             proper risk to human health.




Case 3:20-cv-00098-JRG-HBG Document 5 Filed 03/13/20 Page 9 of 17 PageID #: 33
          52. As a result of these combined routes of exposure, the Plaintiff's incurred the

             above described injuries.

                                CAUSES OF ACTION
                       FRAUD AND FRAUDULENT CONCEALMENT

          53. As early as the 1950’ TVA was placed upon notice by various medical

             professionals that what they termed as Fly Ash caused serious health problems

             in the Tennessee Valley, including but not limited to near death experiences by

             children. TVA was also notified by same from the United States Government.

          54. TVA was further notified by workers and the federal government that the emitted

             CCR’s (or as they described as ash or dust) would corrosively eat paint on

             vehicles nearby Bull Run Steam Plant. Then, after eating through protective

             coatings of paint, the poisonous corrosive substance would eat through the metal

             on vehicles.

          55. This corrosive effect of TVA’s combusted coal exists despite loss of numerous

             lives through inhalation, and the fact the substance is still eating cars.

          56. Yet this harmful corrosive poison has been fraudulently described by TVA as a

             nuisance dust that was “ safe to breathe”, “to eat”, “to drink”, and “it was

             consistent with soil”, absent the revelation of its poisonous constituents. This still

             occurred even after paying approximately one half a billion dollars for emissions

             from Bull Run and Kingston injuring thousands and sometimes killing people in

             neighboring North Carolina on a yearly basis.

          57. The degree of fraud and dishonesty went to such an inherent degree of untruth,

             that TVA openly stated in press releases and public presentation that the ash

             was no more radioactive than an approximate grain of table salt.




Case 3:20-cv-00098-JRG-HBG Document 5 Filed 03/13/20 Page 10 of 17 PageID #: 34
          58. This fraudulent description endured a heightened degree of credibility because

             TVA creates a charitable government image, this caused people to rely

             detrimentally on the false message and image so created.

          59. This payment, of that sum to the citizens of over $500,000 for serious injuries and

             death in North Carolina for sparse inhalation from the TVA CCR, is indicative of

             how dangerous the CCR can be in sparse contact.

          60. These Plaintiff’s suffered from prolonged and/or intense exposure in comparison ,

             magnifying the health risk.

          61. Despite the new hope of the hiring of a new CEO, this dishonest message was

             still recently being tolerated and promoted in Claxton by TVA.

          62. The culture has not changed since TVA was notified several years ago from the

             TVA OIG that TVA had too much of a focus on risk management and public

             relations instead of doing what was right.

          63. Despite being placed on notice by the OIG, TVA has continued to engage in a

             dishonest public relations program to term the coal combustion by-products in a

             less harmful effect on the listener. TVA’s PR message regarding this substance

             by using such terminology like… “nuisance dust”, “dust”, and “trace amounts” to

             make a poisonous substance appear harmless, when it can be lethal.

          64. TVA knew and became aware of long ago how it’s CCR’s or Fly Ash (as lightly

             termed) had pregestational effects upon the unborn causing abortive

             miscarriages and/or births defects.

          65. TVA became aware that children under five years of age should not be exposed

             to the toxic substance regularly in amounts as small as millimeters, despite

             building recreational facilities next to its impoundments yet concealed it.




Case 3:20-cv-00098-JRG-HBG Document 5 Filed 03/13/20 Page 11 of 17 PageID #: 35
          66. TVA has lied to local communities, including Claxton, by means of issuing false

             press releases and fake community educational outreach meetings to mislead

             the public about the Fly and Bottom Ash. TVA has conducted this activity in

             order to commercially subsidize massive managerial bonuses through the sale of

             ash.

          67. This improper focus has led to a misplaced dereliction to proper ash monitoring,

             handling, emitting, storing, failing to protect overall public health, and mortality.

          68. TVA has grown to deviate from true Republicanism by disrespecting localities,

             free market integrity in business dealings, transparency, honesty, and the

             Republican principle of respect for local input and rule .

          69. Without such respect for transparency, locality, and adherence to honoring its

             honest commitment to ratepayers, TVA dishonestly cost the lives of human

             beings.

          70. As a result of TVA’s fraud and reckless concealment of dangers in all the

             referenced paragraphs the Plaintiff’s have been injured as so previously

             described due to its reckless allowance of contact with lethal CCR’s.

          71. By engaging in these most severe actions listed of fraud and deception for

             extravagant bonus and financial gain in a financial conspiracy that harms people

             and the environment TVA has violated the following:


                         A)   42 USC 6928
                         B)   42 USC 9603
                         C)   33 USC 1319
                         D)   42 USC 7401
                         E)   18 USC 1241;
                         F)   AND T.C.A 47-18-104 Against rate payers




Case 3:20-cv-00098-JRG-HBG Document 5 Filed 03/13/20 Page 12 of 17 PageID #: 36
                                      STRICT LIABILITY

          72. The act of TVA to recklessly poison CCR’s (Bottom Ash) in the water and air in

             Claxton and surrounding areas constitutes an ultrahazardous activity because

             contact with the radioactive substance can cause cancer and kill people as

             referenced in their own documents and verified by a jury’s, judgments throughout

             the state.

          73. TVA has intimidated, harassed, laid of and injured honest employees who tried to

             notify them of hazards and TVA or their agents have been subject to jury verdicts

             regarding this intolerable behavior ( sought to have verdicts like the ones in

             Gallatin to be rescinded altered or amended by burning the results in financial

             cost of appeal. TVA has been held accountable for intimidation for those that

             disclose safety concerns in regards to nuclear safety , and has been held

             accountable by the Nuclear Regulatory Commission for safety cover ups. The

             same holds true with regard to TVA’s being held accountable for not being

             honest in regards to fly ash by other entities such as MGLW and juries. Yet there

             is no migrational change towards integrity towards safety. These actions are

             reflective of their knowledge of the hazardous nature of their business conduct for

             profit, and the severe ramifications that would occur if they accurately addressed

             safety issues. It just simply cost more money, with an entity that has a group

             think in the upper management referenced that focuses on prioritization of greed

             over safety.

          74. Therefore, due to the ultrahazardous nature of the substance, of which TVA

             completely controls,it is strictly liable for its damages to Plaintiff’s.




Case 3:20-cv-00098-JRG-HBG Document 5 Filed 03/13/20 Page 13 of 17 PageID #: 37
                                          TRESPASS

          75. TVA’s improper, reckless lack of controlling its toxic ash into the air, water,

             environment, onto property, and into their bodies without permission/consent

             knowing it endangers the safety of the Plaintiff’s. This creates an unlawful

             trespass.

          76. Further, pursuant to Tennessee Common Law this form of toxic trespass is so

             outrageous that it entitles Plaintiff’s to punitive damages.

                                  TEMPORARY NUISANCE

          77. The improper emitting, leaching, lack of controlling, and improper handling of it’s

             hazardous ash (CCR’s) from Bull Run has created a temporary nuisance by

             allowing poisonous Fly Ash to migrate into the local air and water in the nearby

             community, including the intrusion of the property of the Plaintiff’s.

          78. Having a toxic poisonous substance that can cause illness, including cancer,

             constitutes temporary nuisance causing aggravation, inconvenience, and an

             unsafe loss of use of their property that could be corrected by TVA..

                                     RES IPSA LOQUITUR

          79. The handling, emitted, seepage, and migration of the poisonous Fly Ash was in

             “complete control” of TVA at Bull Run, and they recklessly caused the previously

             referenced to occur In short the tortious acts speak for themselves.

          80. The above referenced facts in this Complaint would not have occurred absent

             negligence/recklessness of the TVA.




Case 3:20-cv-00098-JRG-HBG Document 5 Filed 03/13/20 Page 14 of 17 PageID #: 38
                               REVERVERSE CONDEMNATION

          81. By engaging in the previously referenced ultrahazardous acts of negligence TVA

             has effectively taken Plaintiff’s property or devalued it to the extent that it is

             rendered unsafe/suitable for use.

          82. Thus, the adult Plaintiffs are entitled to just compensation pursuant to TCA

             29-15-123.

                                     PERSONAL INJURY

          83. All of the Plaintiff’s have incurred the previously referenced injuries described in

             this complaint.

          84. The injuries were proximately caused by TVA. They were exacerbated by the

             fraudulent concealment of TVA.

          85. The fraudulent concealment leads to people not knowing the symptoms to relay

             to their doctors. This dishonest practice persuades doctors to believe TVA’s

             hazardous ash is/was safe and not look for a causal relationship of symptoms

             and medical conditions, when internal TVA documents reference health

             conditions caused by the ash, symptoms to people to look for,and targeted

             organs.

          86. TVA did this to minimize liability even when insurance was allocated to

             compensate desiring ill victims.

          87. However, despite TVA’s enormous executive compensation structure, its

             executives act as if their exorbitant compensation packages are worth more than

             ratepayers' lives who become injured through their recklessness.




Case 3:20-cv-00098-JRG-HBG Document 5 Filed 03/13/20 Page 15 of 17 PageID #: 39
                      OUTRAGEOUS CONDUCT/ INTENTIONAL/
                   RECKLESS INFLICTION OF EMOTIONAL DISTRESS

          88. The conduct of TVA should not be tolerated in a just and civilized society.

          89. When an entity that was enacted to serve others, ignores safety, and fails to

             educate and protect people from hazards it creates , said actions should not

             happen if an entity has any proper respect for integrity.

          90. Such conduct based upon the poisonous nature of the toxins it surreptitiously

             produces without proper warning and protection, would not be tolerated by any

             civilized society when given full disclosure.

          91. All acts described above caused the following damages to the minor Plaintiffs as

             set forth in the preceding paragraphs.

          92. Minor Cruz Tucker has had to endure seven surgeries at a mere 19 months of

             age, while suffering from neurological, heart, lung, skin, and other severe health

             problems that will follow him for life.

          93. Amber Tucker suffers from permanent severe injuries as well that include, but are

             not limited to, neurological. The conduct complained of was so

             reckless/intentional that it has resulted in serious neurological and serious mental

             injury.

          94. All Plaintiffs suffer from lung, skin, sinus, and other health problems.

          95. Currently, both children will need lifelong medical care in the amounts of millions

             of dollars.

          96. The parents have also incurred health injuries, property damage, and

             understandably extreme emotional pain and suffering.




Case 3:20-cv-00098-JRG-HBG Document 5 Filed 03/13/20 Page 16 of 17 PageID #: 40
        Wherfore, as a result of TVA’s reckless disregard for human life, its dishonesty, and all

 other attendant facts and circumstances that should not be tolerated in a just and civilized

 society, the Plaintiffs hereby pray for an award of any amount fair not to exceed 30,000,000 or

 any amount of reasonable insurance coverage.

         Further, due to recent changes in the law, Plaintiff’s pray for any amount fair in punitive

 damages, and removal of any tort caps for TVA altering, fabricating, or misleading the evidence

 and the Plaintiff’s and the public in regards to any evidence.

        Respectfully Submitted, this 11th day of March, 2020



                                       _______​/s/ James K. Scott​_________
                                       James K. Scott, BPR #016893
                                       Keith D. Stewart
                                       J. Tyler Roper
                                       625 Market St., 7th Floor
                                       Knoxville, TN 37902




                                   CERTIFICATE OF SERVICE

         I hereby certify that on this the 11th day of March, 2020, I have electronically filed the
 foregoing document with the Clerk of the Court using the CM/ECF system. Notice of this filing
 will be sent to all parties and counsel of record by operation of the Court’s CM/ECF system. All
 other parties will be served by regular U.S. Mail. Parties may access this filing through the
 Court’s electronic filing system.

 James S. Chase ​jschase@tva.gov

                                                      __​/s/   James K. Scott​_______




Case 3:20-cv-00098-JRG-HBG Document 5 Filed 03/13/20 Page 17 of 17 PageID #: 41
